DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 12/07/2021 has been considered and entered.
Claims 1, 3, 4, 6-10, 12, 13, and 15-17 are amended. New claims 18 and 19 are added.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 10-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Liu et al. (US 2016/0273733).
Regarding claim 1, Liu et al. disclose a backlight module (see Title, Abstract; 100 of Fig 1) comprising: a back plate (supporting plate 110); a backlight source (130; Paragraph 19), installed on the back plate; a luminous region (central projecting area 124), located in the center region of the back plate; and a dark region (periphery region 122; paragraph 20), located at the edge of the back plate and surrounding the luminous region, wherein the backlight source comprises a first light source (130) and a second light source (133); and the first light source (130) is located in the luminous region (central region 124), and the second light source (133) is located in the dark region (periphery region 122: see paragraphs 20-21), wherein the first light source comprises a plurality of horizontal LED light bars that are vertically aligned, and 

    PNG
    media_image1.png
    624
    668
    media_image1.png
    Greyscale

 Regarding claim 2, Liu et al. disclose that the dark region (periphery region 122) comprises a plurality of side edges, and the second light source (133) is arranged on the inner wall of the side edge (see Fig 1).
Regarding claim 10, Liu et al. disclose a display device (paragraph 6).

Regarding claim 18, Liu et al. disclose that the plurality of horizontal LED light bars are arranged into two columns, one column comprises the same number of horizontal LED light bars as that of another column, wherein the horizontal LED light bars within each column are vertically aligned, and are further horizontally aligned with the horizontal LED light bars of another column (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1.
 Regarding claim 19, Liu et al. fail to explicitly disclose that each of the plurality of horizontal LED light bars comprises eight LEDs, and wherein each of the at least one vertical LED light bar comprises eight LEDs, however teaches plurality of LEDs.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use eight LEDs in horizontal bar and eight LEDs in vertical bar, depending on the design of size and amount of illumination of the backlight.
Allowable Subject Matter
Claims 4-9, 13-17 are allowed over the prior art of record.
Claims 3, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 4, the prior art of record neither shows suggests a backlight module comprising all the limitations set forth in claim 4, particularly comprising the limitations of and the second light source is arranged in the corner regions, and wherein the second light source is only arranged in the corner regions of the dark region and not arranged in the remaining portions of the dark region.
Regarding independent claim 9, the prior art of record neither shows suggests a backlight module comprising all the limitations set forth in claim 9, particularly comprising the limitations of the first reflection plate, the second reflection plate and the bottom plate form a tetrahedron-shaped conical reflection structure at an intersection; the first light source is arranged on the bottom plate; and the second light source is arranged on an intersection point of the first reflection plate, the second reflection plate and the bottom plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875